On Petition for Rehearing.
Roby, J.
— The race-track was a place upon which horses could run without injury to the spectators occupying the seats provided for them. ■ Appellee negligently made an opening in the fence surrounding such track; through this opening a horse ran from the track, and among the people assembled upon the main part of the fair-ground, causing appellant’s injury. It is earnestly contended in support of the petition for a rehearing that the proximate cause of the injury was the running away of the horse, and not the failure properly to inclose the track.
The proximate cause, which happens to be nearest in point of time, in this case, is the one for which appellee is responsible; had it done its duty appellant could not have suffered from the running of the horse, Cole v. Wood, 11 Ind. App. 37, 61; White Sewing Machine Co. v. Richter, 2 Ind. App. 331; Grimes v. Louisville, etc., R. Co., 3 Ind. App. 573, 577; City of Mt. Vernon v. Hoehn, 22 Ind. App. 282, and authorities there cited.
It would be a thankless task to endeavor to reconcile all the artificial reasoning and expressions contained in all the cases dealing with the subject of proximate cause. A common sense answer to the question “what was the efficient cause” satisfies the requirements of the law.
Petition for a rehearing overruled.
Black, O. J., Robinson, J., Oomstock, J., concur. Henley, J., absent. Wiley, J., dissents.